Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20       PageID.521    Page 1 of 24




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

   MIRELA USELMANN, D/B/A SAPPHIRE
        TRUCKING, INC., ET AL.,

                Plaintiffs,                         Case No. 19-cv-13652

                    v.                           U.S. DISTRICT COURT JUDGE
                                                    GERSHWIN A. DRAIN
          RAZVAN POP, ET AL.,

            Defendants.
   ______________                     /

       OPINION AND ORDER DENYING WITHOUT PREJUDICE
     DEFENDANTS’ MOTION TO DISMISS COUNT II AND DENYING
      DEFENDANTS’ MOTION TO DISMISS COUNTS I, III-VI [#10]

                                 I. INTRODUCTION
      The instant action arises out of a freight delivery contract dispute between

Plaintiffs, various delivery drivers, and Defendants, the trucking company owners.

See ECF No. 1. Plaintiffs include Mirela Uselmann, doing business as Sapphire

Trucking Inc. (“Uselmann”), Gabriel Biclea, doing business as MB Trucking, Inc.

(“Biclea”), Ion Gutu, doing business as GPA Trucking, Inc. (“Gutu”), and Dumitru

Marius Rendenciuc, doing business as DMR Express, Inc. (“Rendenciuc”), on behalf

of themselves and all similarly situated persons (collectively, “Plaintiffs”). Id. On

December 11, 2019, Plaintiffs commenced this action against Defendants Razvan

Pop, Maria Pop, R.S.P. Express, Inc. (“RSP Express”), and NA Truck Repair, LLC



                                          1
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20       PageID.522    Page 2 of 24




(“NA Truck Repair”) (collectively, “Defendants”), alleging civil RICO violations,

breach of contract, unjust enrichment, promissory estoppel, and conversion. Id.

      Presently before the Court is Defendants’ Motion to Dismiss, filed on January

21, 2020. ECF No. 10. Plaintiffs filed their Response in Opposition on February

11, 2020. ECF No. 12. Defendants filed their Reply on February 25, 2020. ECF

No. 13. A hearing on this matter was held on July 13, 2020. For the reasons that

follow, the Court will DENY WITHOUT PREJUDICE Defendants’ Motion to

Dismiss Count II and DENY Defendants’ Motion to Dismiss Counts I, III-VI [#10].


                            II. FACTUAL BACKGROUND

      Plaintiffs are each truck owner-operators who contracted with Defendant RSP

Express to transport freight for third-party shippers. ECF No. 10-1, PageID.215;

ECF No. 1, PageID.3. The parties entered into Agreements that named RSP Express

as a Carrier and the Plaintiffs’ company, as well as their individual names, as a

Contractor. See ECF No. 1, PageID.26. Pursuant to the sample Agreement provided

by Plaintiffs, the Contractor agreed to utilize its own equipment and vehicles to

exclusively transport freight on behalf of the Carrier.       Id.   Importantly, the

Agreement also provided that the “Carrier shall pay to Contractor a sum equal to 80

(%) percent of the gross revenues (after allowable deductions as provided herein)

received by Carrier from Carrier’s customers for the transportation of any freight by

Contractor.” Id. RSP Express, therefore, was to receive twenty percent of the gross

                                         2
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20        PageID.523    Page 3 of 24




revenues paid by the third-party shipper for each load the Plaintiffs transported,

while Plaintiffs were to receive eighty percent. ECF No. 10-1, PageID.216.

      Once Plaintiffs transported the freight, the Defendants mailed Plaintiffs

Driver/Contractor Settlement statements that purported to represent the gross

revenue paid by the third-party shipper. ECF No. 1, PageID.34. Plaintiffs allege

that these statements were falsified because “Defendants would skim a portion” of

the 80% amount and “misrepresent[] the gross revenues that RSP had actually

received.” ECF No. 12, PageID.287. Plaintiffs claim this was a nearly decades-long

scheme that was only discovered by Plaintiffs after a non-party driver filed a similar

lawsuit in 2018. Id. The Agreements relevant to the present case existed between

2006 and 2015. ECF No. 1, PageID.3. The Agreements were terminated in 2015

and RSP Express subsequently entered into new agreements with select contractors.

ECF No. 10-1, PageID.216.

      Additionally, Defendant NA Truck Repair is a separate truck repair company

owned by Defendant Maria Pop.          ECF No. 10-1, PageID.215; ECF No. 12,

PageID.288. NA Truck Repair works on vehicles for both RSP Express and third-

party clients. ECF No. 12, PageID.288. Plaintiffs purport that NA Truck Repair

unlawfully tampered with the emission control systems in RSP Express vehicles. Id.

Defendants allegedly failed to report these services on invoices or tax returns. Id.

In doing so, Plaintiffs claim, Defendants’ tampering “made it more difficult for


                                          3
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20         PageID.524     Page 4 of 24




Plaintiffs to compete with other truck drivers whose vehicles have been illegally

modified.” Id.

                               III. LEGAL STANDARD

      A. Rule 12(b)(1)

      Federal Rule of Civil Procedure 12(b)(1) authorizes a party to challenge the

court’s subject matter jurisdiction. In analyzing the motion,

      [t]here is no presumption that the factual allegations set forth in the complaint
      are true and the court is "free to weigh the evidence and satisfy itself as to the
      existence of its power to hear the case." [United States v. Ritchie, 15 F.3d
      592, 598 (6th Cir. Cir.), cert. denied, 513 U.S. 868 (1994)]. The court has
      wide discretion to consider materials outside the pleadings in assessing the
      validity of its jurisdiction. Ohio Nat'l Life Ins. Co. v. United States, 922 F.2d
      320, 325 (6th Cir. 1990). The plaintiff bears the burden of demonstrating
      subject matter jurisdiction. RMI Titanium Co. v. Westinghouse Elec. Corp.,
      78 F.3d 1125, 1134 (6th Cir. 1996).

      Ashley v. United States, 37 F. Supp. 2d 1027, 1029 (W.D. Mich. 1997). “A

court lacking jurisdiction cannot render judgment but must dismiss the cause at any

stage of the proceedings in which it becomes apparent that jurisdiction is lacking.”

Sweeton v. Brown, 27 F.3d 1162, 1169 (6th Cir. 1994) (quoting United States v.

Siviglia, 686 F.2d 832, 835 (10th Cir. 1981), cert. denied, 461 U.S. 918 (1983)).

When subject matter jurisdiction is challenged, the plaintiff has the burden of

proving jurisdiction in order to survive a motion to dismiss. Wayside Church v. Van

Buren Cty., 847 F.3d 812, 817 (6th Cir. 2017). A defendant may properly challenge

a plaintiff’s standing to sue under Rule 12(b)(1). Lyshe v. Levy, 854 F. 3d 855, 858


                                           4
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20           PageID.525     Page 5 of 24




(6th Cir. 2017) (citing Allstate Ins. Co. v. Glob. Med. Billing, Inc., 520 F. App’x 409,

410-411 (6th Cir. 2013)).

      B. Rule 12(b)(6)
      Federal Rule of Civil Procedure 12(b)(6) allows the court to make an

assessment as to whether the plaintiff has stated a claim upon which relief may be

granted. See Fed. R. Civ. P. 12(b)(6). To withstand a motion to dismiss pursuant to

Rule 12(b)(6), a complaint must comply with the pleading requirements of Federal

Rule of Civil Procedure 8(a)(2). See Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009).

Rule 8(a)(2) requires “a short and plain statement of the claim showing that the

pleader is entitled to relief, in order to give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S.

544, 555 (2007) (quotation marks omitted) (quoting Fed. R. Civ. P. 8(a)(2)); Conley

v. Gibson, 355 U.S. 41, 47 (1957)). To meet this standard, a complaint must contain

sufficient factual matter, accepted as true, to “state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570; see also Iqbal, 556 U.S. at 678–80 (applying

the plausibility standard articulated in Twombly).

      When considering a Rule 12(b)(6) motion to dismiss, the Court must construe

the complaint in a light most favorable to the plaintiff and accept all of his factual

allegations as true. Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir. 2008). While

courts are required to accept the factual allegations in a complaint as true, Twombly,


                                            5
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20          PageID.526     Page 6 of 24




550 U.S. at 556, the presumption of truth does not apply to a claimant’s legal

conclusions, see Iqbal, 556 U.S. at 678. Therefore, to survive a motion to dismiss,

the plaintiff’s pleading for relief must provide “more than labels and conclusions,

and a formulaic recitation of the elements of a cause of action will not do.” Ass'n of

Cleveland Fire Fighters v. City of Cleveland, 502 F.3d 545, 548 (6th Cir. 2007)

(quoting Twombly, 550 U.S. at 555) (internal citations and quotations omitted).


                                   IV. DISCUSSION

      Defendants move to dismiss all six of Plaintiffs’ claims based on (1) lack of

standing; (2) statute of limitations expiration; (3) preemption; and (4) failure to state

viable claims. Plaintiffs’ claims include two violations of the civil RICO statute 18

U.S.C. § 1964(c) (Counts I and II); breach of contract (Count III); unjust enrichment

(Count IV); promissory estoppel (Count V); and conversion (Count VI). The Court

will address each of Defendants’ arguments in turn.

      A. Standing
      The Sixth Circuit has noted that “[f]ederal courts have constitutional authority

to decide only ‘cases’ and ‘controversies.’” Crawford v. Dep’t of Treasury, 868 F.3d

438, 452 (6th Cir. 2017) (quoting U.S. CONST. art. III § 2) (citing Muskrat v. United

States, 219 U.S. 346 (1911)). “And there is no case or controversy if a plaintiff lacks

standing to sue.” Duncan v. Muzyn, 885 F.3d 422, 427 (6th Cir. 2018) (citing

Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016)). “A claimant bears the burden

                                           6
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20         PageID.527     Page 7 of 24




of establishing standing and must show it ‘for each claim he seeks to press.’” Hagy

v. Demers & Adams, 882 F.3d 616, 620 (6th Cir. 2018) (quoting DaimlerChrysler

Corp. v. Cuno, 547 U.S. 332, 352 (2006)). If a claimant fails to establish standing,

a court must dismiss the complaint under Federal Rule of Civil Procedure 12(b)(1).

Lyshe v. Levy, 854 F.3d 855, 858 (6th Cir. 2017) (citing Allstate Ins. Co. v. Glob.

Med. Billing, Inc., 520 F. App’x 409, 410–11 (6th Cir. 2013)).

      “The ‘irreducible constitutional minimum’ of standing comprises three

elements: (1) an injury-in-fact, which is (2) fairly traceable to the defendant’s

challenged conduct, and that in turn is (3) likely redressable by a favorable judicial

decision.” Duncan, 885 F.3d at 427 (quoting Spokeo, Inc., 136 S. Ct. at 1547).

      Here, Defendants argue that Plaintiffs lack standing to sue because their

companies, not their individual names, are specified in the Carrier-Contractor

Agreements. As owners or representatives of their companies, Defendants claim,

Plaintiffs are not the true parties in interest and cannot maintain their claims against

any Defendant.     But Defendants’ contentions fail to address the Agreements’

language and the close link between the individual Plaintiffs and their named

companies.

      First, at least one of the Agreements with RSP Express named both Plaintiff

Rendenciuc’s company, DMR Express, and his individual name in the “Contractor”

section of the first paragraph. ECF No. 1, PageID.26. During the hearing on this


                                           7
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20         PageID.528     Page 8 of 24




matter, Plaintiffs represented that three out of their four Agreements followed this

pattern, and that this reveals how closely linked the individuals and companies were.

Defendants counter this argument by citing to Warren, which held that a plaintiff

lacked standing to sue in his individual capacity as his company’s creditor, sole

shareholder, and chairman of the board. Warren v. Manufacturers Nat. Bank of

Detroit, 759 F.2d 542, 544 (6th Cir. 1985). The Sixth Circuit went on to note that

the plaintiff “claims his injuries are different from those inflicted upon” the

company, so his injuries were “merely incidental to the corporation’s injury.” Id. at

544-545.

      In contrast to Warren, Plaintiffs’ claims in the instant case are identical to the

purported injuries inflicted upon their companies. Further, the individual Plaintiffs

assert that they were, at the very least, parties in interest to the 2015 Agreements.

During the hearing on the instant matter, Plaintiffs explained that the named

businesses were simply corporate extensions of the individual Plaintiffs that allowed

them to enter into the relevant Agreements. Further, the Supreme Court has clarified

that individuals may bring suit under the civil RICO statute if the predicate acts have

caused injury to either their business or their property. Sedima, S.P.R.L. v. Imrex

Co., 473 U.S. 479, 495 (1985) (“If the defendant engages in a pattern of racketeering

activity . . . and the racketeering activities injure the plaintiff in his business or

property, the plaintiff has a claim under § 1964(c).”).


                                           8
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20        PageID.529    Page 9 of 24




      At this early dismissal stage, Plaintiffs have adequately demonstrated that

Defendants’ alleged conduct injured the corporate entities and, by extension, the

individual Plaintiffs. There is sufficient evidence to link the identities of the

corporations and the individual Plaintiffs based on the supplied Agreement and the

relevant case law.     The Court therefore finds that Plaintiffs have met the

constitutional minimum to establish standing, and the Complaint will not be

dismissed for lack of subject matter jurisdiction under Rule 12(b)(1).


      B. Statute of Limitations
      Defendants next argue that Counts I and III through VI are barred by their

respective statutes of limitations and should be dismissed. Plaintiffs assert that,

because the parties disagree about when the statute of limitations began to run due

to purported fraudulent concealment, their claims should not be dismissed as time

barred.

      Counts I and II of Plaintiffs’ Complaint allege a civil violation of RICO, which

carries a four-year statute of limitations. Agency Holding Corp. v. Malley-Duff &

Assocs., Inc., 483 U.S. 143, 156 (1987). “The four-year period begins to run when

a party knew, or through exercise of reasonable diligence should have discovered,

that the party was injured by a RICO violation.” Sims v. Ohio Cas. Ins. Co., 151 F.

App'x 433, 435 (6th Cir. 2005) (citing Rotella v. Wood, 528 U.S. 549, 553-55

(2000)). Under Michigan law, the statute of limitations for breach of contract claims

                                          9
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20         PageID.530    Page 10 of 24




 seeking monetary damages, as well as quasi-contract claims of promissory estoppel

 and unjust enrichment, is six years.       Mich. Comp. Laws § 600.5807(9).           A

 conversion claim under Michigan law is subject to a three-year statute of limitations.

 Tillman v. Great Lakes Truck Ctr., Inc., 277 Mich. App. 47, 49, 742 N.W.2d 622,

 623 (2007). When a plaintiff alleges fraudulent concealment of the existence of a

 claim, their action “may be commenced at any time within 2 years after the person

 who is entitled to bring the action discovers, or should have discovered, the existence

 of the claim . . . although the action would otherwise be barred by the period of

 limitations period.” Mich. Comp. Laws § 600.5855.

       Defendants claim that Plaintiffs’ limitations period began to run “certainly no

 later than December 31, 2014, the last time the Contractors could have transported

 and delivered or tendered delivery of shipments in accordance with the pre-January

 2015 agreements.”     ECF No. 10-1, PageID.224.         If the statute of limitations

 commenced at the end of 2014, as Defendants assert, Plaintiffs’ claims were filed

 after their claims accrued because the Complaint was filed on December 11, 2019.

 Plaintiffs allege, however, that Defendants acted to conceal all of Plaintiffs’ claims

 by failing to disclose the true amounts the third-party shippers paid to the

 Defendants. If true, these misrepresentations prevented Plaintiffs from knowing, or

 even suspecting, that they were not receiving their owed compensation under the

 Agreements for many years. Plaintiffs state that it was not until “April or May 2018”


                                           10
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20          PageID.531    Page 11 of 24




 that they suspected any wrongdoing by Defendants. ECF No. 12, PageID.315. If

 true, Plaintiffs claims were properly pled within the statute of limitations under both

 the RICO injury discovery rule and the state fraudulent concealment rule. See

 Rotella, 528 U.S. at 553-55; Mich. Comp. Laws § 600.5855.

       Additionally, Defendants aver that Plaintiffs’ claims are time-barred by the

 eighteen-month statute of limitations provided under the federal Motor Carrier Act.

 See 49 U.S.C. §§ 14705(a) and (g). This argument relates to Defendants’ contention,

 analyzed infra, that Plaintiffs’ state law claims are preempted by this federal statute,

 and that Plaintiffs were therefore required to bring their claims within eighteen

 months after they “delivered or tendered delivery of a shipper’s property.” ECF No.

 10-1, PageID.224. Plaintiffs argue that this statute, and its corresponding statute of

 limitations, does not bear on the instant matter because they are not raising claims

 under the federal Motor Carrier Act. But regardless of the applicability of the Motor

 Carrier Act, Defendants’ assertions fail to address Plaintiffs’ underlying allegations

 of fraudulent concealment, which impact the potential tolling of Plaintiffs’ claims.

       Accordingly, in weighing the parties’ arguments, the Court must accept

 Plaintiffs’ allegations as true at the dismissal stage. Lambert, 517 F.3d at 439. This

 Court finds that a factual dispute exists as to the onset date of the applicable statues

 of limitations and whether Plaintiffs acted reasonably and diligently to investigate




                                           11
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20          PageID.532    Page 12 of 24




 any suspicions of wrongdoing before 2018.           Therefore, the Court will deny

 Defendants’ motion to dismiss on statute of limitations grounds.


       C. Preemption
       As raised in the previous section, Defendants also argue that Plaintiffs’ claims

 for unjust enrichment, promissory estoppel, and conversion (Counts IV-VI) are

 preempted by the Federal Aviation Administration Act of 1994 (“FAAA”),

 recodified as amended as 49 U.S.C. § 14501. See In re Fed. Preemption of

 Provisions of the Motor Carrier Act, 223 Mich. App. 288, 293, 566 N.W.2d 299,

 301 (1997). Defendants assert that § 14501(c)(1) “preempts all claims against

 freight brokers premised on state statute or common law, except claims for breach

 of contract.” ECF No. 10-1, PageID.233. Conversely, Plaintiffs argue that the

 counts bringing state law claims do not fall under the pertinent provisions of the

 FAAA because they relate to conduct that occurred after the transportation of

 property. ECF No. 12, PageID.307.

       The Court is not persuaded by Defendants’ contentions that Plaintiffs’ claims

 fall within the ambit of FAAA preemption. The relevant language in § 14501

 provides that the FAAA preempts a state “law, regulation, or other provision having

 the force and effect of law related to a price, route, or service of any motor carrier .

 . . or any motor private carrier with respect to the transportation of property.” 49

 U.S.C. § 14501(c)(1).      The Sixth Circuit analyzed a similar issue in Solo,

                                           12
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20          PageID.533    Page 13 of 24




 undertaking a thorough examination of the statutory landscape for preemption under

 the FAAA and the similarly worded Airline Deregulation Act. Solo v. United Parcel

 Serv. Co., 819 F.3d 788, 797 (6th Cir. 2016). In its analysis, the Sixth Circuit noted

 that the United States Supreme Court considered whether a state law claim

 “synonymously appl[lied] to all contracts as a matter of state policy.” Solo, 819 F.3d

 at 798; see Nw., Inc. v. Ginsberg, 572 U.S. 273, 286 (2014).

       The Sixth Circuit went on to distinguish between a plaintiff’s unjust

 enrichment claim and the broader duty of good faith and fair dealing in Solo. 819

 F.3d at 798. In this comparison, the Sixth Circuit suggested that the plaintiff’s unjust

 enrichment claim may not be preemptable because “unjust enrichment serves to

 ‘effectuate the intentions of parties or to protect their reasonable expectations,’ and

 thus looks to the particular parties to a transaction rather than a universal, state

 imposed obligation” such as the duty of good faith. Solo, 819 F.3d at 798. The case

 is also persuasive on the instant matter because the Solo plaintiff’s claim was based

 on fraud as well, and the plaintiff sought only to “hold[] parties to their agreements.”

 Am. Airlines, Inc. v. Wolens, 513 U.S. 219, 220 (1995). While the Sixth Circuit

 remanded the preemption question for further briefing on the matter at the district

 court level, it appears that the unjust enrichment claim in Solo remained viable a

 year after the prior opinion was issued. See Solo v. United Parcel Serv. Co., No. 14-




                                           13
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20          PageID.534    Page 14 of 24




 12719, 2017 WL 3891956, at *1 (E.D. Mich. Sept. 6, 2017), aff'd and remanded,

 947 F.3d 968 (6th Cir. 2020).

       This Court is persuaded by the Sixth Circuit’s analysis in Solo and finds the

 Plaintiffs state law claims are not preempted by the FAAA. As in Solo, Plaintiffs

 here seek to enforce promises under a mutual agreement—that Defendants would

 pay Plaintiffs eighty percent of the gross revenue paid by the third parties after

 delivery. As Plaintiffs note, the present dispute does not concern a law involving a

 “price, route, or service of any motor carrier,” that the federal statute aims to govern

 and preempt. 49 U.S.C. § 14501(c)(1). Instead, Plaintiffs claim that Defendants

 engaged in fraudulent conduct that occurred separate from the actual transportation

 of property under § 14501(c)(1). As in Solo, Plaintiffs’ claims require this Court to

 consider the specific actions of the “particular parties to a transaction rather than a

 universal, state imposed obligation.” Solo, 819 F.3d at 798.

       Accordingly, the Court finds that Plaintiffs’ state law claims are not

 preempted by the FAAA and may proceed as pleaded.


       D. Plaintiff’s RICO Claims (Count I and II)
       Next, Defendants seek dismissal of Plaintiffs’ civil RICO claims for failure to

 state a claim under Rule 12(b)(6).

       Claims for civil violations of RICO are governed by 18 U.S.C. § 1962. The

 statute provides that:

                                           14
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20         PageID.535     Page 15 of 24




       It shall be unlawful for any person employed by or associated with any
       enterprise engaged in, or the activities of which affect, interstate or foreign
       commerce, to conduct or participate, directly or indirectly, in the conduct of
       such enterprise’s affairs through a pattern of racketeering activity or collection
       of unlawful debt.

       18 U.S.C. § 1962(c). To state a RICO cause of action, a plaintiff must

 establish four elements: “(1) conduct (2) of an enterprise (3) through a pattern (4) of

 racketeering activity.” Ouwinga v. Benistar 419 Plan Servs., Inc., 694 F.3d 783, 791

 (6th Cir. 2012) (quoting Moon v. Harrison Piping Supply, 465 F.3d 719, 723 (6th

 Cir. 2006)). Generally, RICO pleadings are to be liberally construed. Begala v.

 PNC Bank, Ohio, Nat. Ass'n, 214 F.3d 776, 781 (6th Cir. 2000) (citing United States

 v. Qaoud, 777 F.2d 1105, 1116 (6th Cir. 1985)).

       Defendants rely on two arguments in its Motion, contending that Plaintiffs

 have failed to plead (1) the existence of a distinct RICO enterprise and (2) the

 requisite predicate racketeering acts to maintain their claims under § 1962(c). The

 Court will address each below.

              1. Distinct RICO Enterprise

       Defendants first assert that Plaintiffs fail to identify both RSP Express and NA

 Truck Repair as separate enterprises as required under § 1962(c). Defendants state

 that Plaintiffs have not distinguished between the actions of the corporation and the

 individual Defendants as required to establish a distinct RICO enterprise. Plaintiffs




                                           15
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20          PageID.536     Page 16 of 24




 dispute this characterization and argue that each of the four named Defendants are

 legally distinct entities, satisfying the pleading requirement at this stage.

       Under RICO, the “person” associated with the enterprise may be either an

 individual or a corporation. 18 U.S.C. § 1961(3). The “enterprise” itself may

 “include[] any individual, partnership, corporation, association, or other legal entity,

 and any union or group of individuals associated in fact although not a legal entity.”

 18 U.S.C. § 1961(4). Notably, “[t]he enterprise itself is not liable for RICO

 violations; rather, the ‘persons’ who conduct the affairs of the enterprise through a

 pattern of racketeering activity are liable.” In re ClassicStar Mare Lease Litig., 727

 F.3d 473, 490 (6th Cir. 2013) (additional citation omitted). Therefore, establishing

 a RICO enterprise requires a plaintiff to “allege and prove the existence of two

 distinct entities: (1) a ‘person’; and (2) an ‘enterprise’ that is not simply the same

 ‘person’ referred to by a different name.” Id. (quoting Cedric Kushner Promotions,

 Ltd. v. King, 533 U.S. 158, 161 (2001)) (internal citations omitted). The Sixth

 Circuit has identified this principle as the “distinctness” requirement, which ensures

 that a corporation by itself cannot be pled as both the “person” and the “enterprise”

 whose affairs are conducted by that person. See id. at 492.

       Here, Plaintiffs have adequately pled factual matter to establish that the

 Defendants are sufficiently distinct from the RICO enterprise. The case law on this

 matter is multitudinous and at times inconsistent, and the Sixth Circuit broadly


                                            16
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20          PageID.537    Page 17 of 24




 observed that this “analysis is so fact-intensive that a generic test is difficult to

 formulate.” ClassicStar, 727 F.3d at 491. Given that the instant matter is still at the

 dismissal stage, this Court must accept Plaintiffs’ factual allegations, including those

 concerning the Defendants’ conduct individually and through the corporate entities,

 as true. As pleaded, Plaintiffs allege that the actions between Defendants enabled

 the operation of a separate RICO enterprise. Similar to ClassicStar, Plaintiffs argue

 that Defendants Razvan Pop and Maria Pop engaged in fraudulent behavior, while

 the corporate entities (RSP Express and NA Truck Repair) “performed distinct roles

 that helped facilitate the fraudulent scheme.” Id. at 493.

       While Defendants cite to Begala in support of its arguments, it is not

 persuasive; Plaintiffs here have alleged, at the very least, that (1) RSP Express’

 registration as a motor carrier and (2) NA Truck Repair’s license to work on vehicles

 are distinct elements that separate them from Razvan and Maria Pop. See Begala v.

 PNC Bank, Ohio, Nat. Ass'n, 214 F.3d 776, 782 (6th Cir. 2000); see ECF No. 12,

 PageID.301. These unique registrations of the corporate entities, therefore, provided

 the individual Defendants with a means to carry out the alleged fraud. Compare

 with Begala, 214 F.3d at 782 (finding that the plaintiff’s complaint did not “contain

 facts suggesting that the behavior of the listed entities is ‘coordinated’ in such a way

 that they function as a ‘continuing unit.’”).




                                           17
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20          PageID.538   Page 18 of 24




       Accordingly, in viewing the facts in the light most favorable to Plaintiffs, this

 Court finds that Plaintiffs have sufficiently pled the existence of a distinct RICO

 enterprise for Counts I and II. The Court declines to grant Defendants’ dismissal

 motion on these grounds.

              2. RICO Predicate Acts

       Defendants additionally argue that Plaintiffs failed to plead the requisite

 predicate acts under § 1961(1) to maintain their RICO claims. Plaintiffs contend

 that Defendants’ assertions are not supported by case law and misidentify the

 predicate acts Plaintiffs are pleading in Counts I and II.

       As previously stated, a plaintiff must allege that a RICO enterprise engaged

 in a pattern of racketeering activity, which must consist of “at least two predicate

 acts of racketeering activity occurring within a ten-year period.” Moon, 465 F.3d at

 723 (citing 18 U.S.C. § 1961(5)). RICO defines “racketeering activity” to include a

 multitude of offenses that are either “chargeable” under certain state criminal laws

 or “indictable” under specified federal criminal laws. 18 U.S.C. § 1961(1). Both

 the mail fraud statute, 18 U.S.C. § 1341, and the wire fraud statute, 18 U.S.C. § 1343,

 are listed as predicate racketeering offenses under RICO. Id.; see Moon, 465 F.3d

 at 723.   The mail and wire fraud statutes contain the same basic elements,

 including: “first, that the defendant devised or willfully participated in a scheme to

 defraud; second, that he used or caused to be used an interstate wire communication


                                           18
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20           PageID.539   Page 19 of 24




 or the United States mail in furtherance of the scheme; and third, that he intended to

 deprive a victim of money or property.” United States v. Maddux, 917 F.3d 437,

 443 (6th Cir. 2019) (quoting United States v. Faulkenberry, 614 F.3d 573, 584 (6th

 Cir. 2010)) (internal citations omitted).

       In the instant matter, Plaintiffs have pled sufficient facts to establish the

 existence of RICO predicate acts—mail fraud—in Count I. Plaintiffs’ claim in their

 first count is premised on the allegation that Defendants mailed thousands of

 statements that fraudulently concealed their obligation to pay Plaintiffs a certain sum

 in accordance with their Agreements.             This system, Plaintiffs aver, allowed

 Defendants to unlawfully withhold funds that were otherwise owed to the owner-

 operators. See ECF No. 12, PageID.304. As pleaded, these allegations are indicative

 of “a scheme . . . for obtaining money or property by means of false . . .

 representations[] or promises” under the mail fraud statute.” 18 U.S.C. § 1341.

       While Defendants here cite to the Sixth Circuit for the proposition that “[t]he

 object of the fraud must be money or property in the victim’s possession,” this

 conclusion mischaracterizes the holding of Jackson. Jackson v. Sedgwick Claims

 Mgmt. Servs., Inc., 731 F.3d 556, 568 (6th Cir. 2013). The Sixth Circuit in Jackson

 instead found that the plaintiffs could not bring a viable claim for fraudulent denial

 of workers’ compensation under RICO. Id. (opining that allowing the RICO claim

 in this realm could supplant the “Michigan’s workers’ compensation regime,” which


                                             19
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20          PageID.540     Page 20 of 24




 is an administratively distinct forum from federal courts.). Further, as Plaintiffs’

 note, other circuits have interpreted the mail fraud statute to find that a defendant

 may be criminally liable for fraudulently underreporting payment obligations via

 mailings. See Porcelli v. United States, 303 F.3d 452, 457 (2d Cir. 2002). Therefore,

 Plaintiffs have sufficiently demonstrated that the facts contained in Count I

 constitute RICO predicate acts.

       As to Plaintiffs’ second count under RICO, Defendants assert that Plaintiffs

 are attempting to use violations of state anti-tampering laws, which are

 misdemeanors and do not qualify as "racketeering activity,” as the Defendants’

 predicate RICO offense. See Mich. Comp. Laws §§ 324.6535, 324.6537. Plaintiffs

 respond by stating that their second count intends to allege that “Defendants utilized

 wire fraud to conceal their emissions control scheme and defraud the IRS by

 misrepresenting their income,” citing to Plaintiff Redenciuc’s affidavit as support.

 ECF No. 12, PageID.303. Plaintiffs’ Complaint on its face, however, fails to plead

 the wire fraud statute. See ECF No. 1, PageID.14-15. The Complaint also does not

 identify how the state statutes fall under RICO’s definition of “racketeering activity”

 if violation of the state laws is not “punishable by imprisonment for more than one

 year.” 18 U.S.C. § 1961; compare with Mich. Comp. Laws § 324.6537 (“a person

 who violates section . . . 6535 . . . is guilty of a misdemeanor.”). Plaintiffs have thus

 failed to establish separate RICO predicate acts for Count II as required at this stage


                                            20
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20          PageID.541     Page 21 of 24




 of the litigation. Plaintiffs will be granted leave to file an amended complaint to

 address its deficiencies in Count II.


       E. Unjust Enrichment, Promissory Estoppel, Conversion (Counts IV-VI)

       Additionally, Defendants move to dismiss Plaintiffs’ claims for unjust

 enrichment, promissory estoppel, and conversion, arguing that Plaintiffs’ allegations

 are premised upon the existence of express contracts governing the same subject

 matter. See ECF No. 10-1, PageID.234. In response, Plaintiffs clarify that these

 three claims are pled in the alternative, as permitted by Federal Rule of Civil

 Procedure 8. Fed. R. Civ. P. 8(d)(2).

       Rule 8 provides that a party:

       may set out 2 or more statements of a claim or defense alternatively or
       hypothetically, either in a single count or defense or in separate ones. If a party
       makes alternative statements, the pleading is sufficient if any one of them is
       sufficient.

       Id. Plaintiffs contend that these claims were pled in the alternative because

 there is a dispute whether an express agreement exists between the parties. As

 support for their argument, Plaintiffs cite to Defendants’ Answer to the Complaint,

 filed on January 2, 2020. See ECF No. 7. In the Answer, Defendants respond to

 Plaintiffs’ statement affirming the existence of a contract by stating “Defendants

 deny the allegations as pleaded in this sentence because these are untrue.” Id. at

 PageID.60. Defendants go on to state that the individual Plaintiffs were never parties


                                           21
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20        PageID.542    Page 22 of 24




 to any contracts, including Rendenciuc’s Agreement that is attached to the

 Complaint as Exhibit A. See ECF No. 1, PageID.26. The language used by

 Defendants suggests that they dispute the individual Plaintiffs’ standing; it is not

 clear whether Defendants also dispute the existence of the underlying contracts

 governing Plaintiffs’ employment altogether. See ECF No. 7, PageID.60.

       The Sixth Circuit’s analysis in Solo is instructive in the determination of the

 instant matter. Solo, 819 F.3d at 796. In Solo, the Sixth Circuit found that the

 plaintiff may proceed with its unjust enrichment claim in the alternative, even though

 it also proceeded under a breach of contract claim.         Id.   The Sixth Circuit

 consequently found that the unjust enrichment claim was not precluded by the breach

 of contract claim because it was unclear whether the defendant would later deny the

 existence of a contract. Id.

       Here, as in Solo, Plaintiffs’ claims for unjust enrichment, promissory estoppel,

 and conversion cannot be determined at this phase of the litigation. This Court

 understands that “it would be improper to prematurely conclude that [Defendants]

 will not dispute this allegation in subsequent stages of the proceedings,” as

 evidenced by the language included in Defendants’ Answer. Id. (additional citations

 omitted); compare with Iverson Indus., Inc. v. Metal Mgmt. Ohio, Inc., 525 F. Supp.

 2d 911, 922 (E.D. Mich. 2007) (finding that the plaintiff’s unjust enrichment claim




                                          22
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20         PageID.543    Page 23 of 24




 could not survive summary judgment because there was no dispute as to the

 existence of an express contract covering the subject matter.).

        If Defendants, in accordance with this Court’s order on the dismissal motion,

 proceed with an argument that express contracts existed pertaining to the exact

 subject matter of this dispute, Plaintiffs’ claims in the alternative will no longer be

 viable. Until then, however, Defendants’ Answer does not clearly indicate that it

 has abandoned an argument disputing the existence of express contracts.

 Accordingly, Plaintiffs have properly pled its alternative claims for unjust

 enrichment, promissory estoppel, and conversion.

                                   V. CONCLUSION

        For the reasons discussed herein, the Court will DENY WITHOUT

 PREJUDICE Defendants’ Motion to Dismiss Count II. Plaintiffs will be allowed

 to amend Count II to correct the deficiencies identified by the Court. If Defendants

 still believe Count II is deficient after the amendment, they may renew their Motion

 to Dismiss that Count. The Court will DENY the Motion as to all remaining Counts

 (I, III-VI).




                                           23
Case 2:19-cv-13652-GAD-MJH ECF No. 18 filed 10/15/20     PageID.544   Page 24 of 24




       IT IS SO ORDERED.




                                     s/Gershwin A. Drain_______________
                                     GERSHWIN A. DRAIN
                                     UNITED STATES DISTRICT JUDGE

 Dated: October 15, 2020




                           CERTIFICATE OF SERVICE

           Copies of this Order were served upon attorneys of record on
              October 15, 2020, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




                                        24
